DETAILED ACTION
	The following action is in response to the election/amendment filed for application 16/720,592 on January 13, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is generic and in condition for allowance, the previously election/restriction has been withdrawn and all of the claims have been considered.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the control system for a hybrid vehicle as claimed, and particularly wherein the control system which will determine whether each tooth on one half of the engagement device is individually brought into contact to each tooth on the other half of the engagement device during engagement of the engagement device thereby causing an interference between the sets of teeth, apply a torque to the set of teeth on one half of the engagement device to shift a phase of the set of teeth on one half of the engagement device if the interference between the sets of teeth is caused, 2Application No. 16/720,592 Reply to Office Action of November 15, 2021 determine whether the engagement of the engagement device is completed, and further apply the torque to the set of teeth on one half of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isami ‘488 has been cited to show a similar control system comprising an engine 4, electric motor 12 and wherein the relative speeds of a dog clutch 12 are synchronized and then then engaged.
Baba ‘350 has been cited to show a similar control system comprising an electric motor MG 200 that is controlled after a dog clutch brake is fully engaged to facilitate easier disengagement.
Ebuchi ‘855 has been cited to show a similar control system comprising an engine, electric motor MG2 and brake 500, wherein the electric motor synchronizes the relative brake components first and then provides a compensation torque.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 14, 2022